EXHIBIT 10.1

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement") entered into as of this 2nd day of
November, 2004, between each of the employees who are signatories hereto (each,
the “Executive”) and the applicable subsidiary of PharmaNet, Inc., a Delaware
corporation, as identified below the Executive name on the signature page hereto
(each, as applicable, the Company and collectively, with all other subsidiaries
of PharmaNet, Inc., “PharmaNet”).




WHEREAS, PharmaNet, Inc. shall be a wholly-owned subsidiary of the Company upon
consummation of the merger (the “Merger”) contemplated by that certain Agreement
and Plan of Merger among the SFBC International, Inc. (the “Parent”), SFBC Sub
2004, Inc. and PharmaNet, dated of even date herewith (the “Merger Agreement”);
and




WHEREAS, in its business, PharmaNet has acquired and developed certain trade
secrets, including but not limited to proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including, but not limited to, technical information, design systems,
proprietary, assays, pricing methods, pricing rates or discounts, process,
procedure, formula, design of computer software or improvement of any portion or
phase thereof, whether patented or not, that is of any value whatsoever to
PharmaNet, as well as certain unpatented information relating to the Services
(as defined below) information concerning proposed new services, market
feasibility studies, proposed or existing marketing techniques or plans (whether
developed or produced by PharmaNet or by any other entity for PharmaNet), other
Confidential Information (as defined below) and information about PharmaNet’s
employees, officers, and directors, which necessarily will be communicated to
the Executive by reason of his or her employment with PharmaNet; and




WHEREAS, PharmaNet has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers, and
Clients (as defined below), actual and prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of employment and following (for a reasonable time) termination of
employment; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to PharmaNet of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties. The Executive hereby represents and warrants to
PharmaNet that he or she (a) is not subject to any written nonsolicitation or
noncompetition agreement affecting his or her employment with PharmaNet (other
than any prior agreement with the PharmaNet or any Affiliate (as defined
below)), (b) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting his or her employment with PharmNet
(other than any prior agreement with PharmaNet or any Affiliate), and (c) has
not brought to PharmaNet and trade secrets, confidential business information,
documents, or other personal property of a prior employer.





--------------------------------------------------------------------------------

2.

Term of Employment.




(a)

Term. Subject to Section 6 hereof, the Company hereby employs the Executive, and
the Executive herby accepts employment with the Company, for a period commencing
on the Effective Date (as defined below) and ending three (3) years from the
Effective Date (the “Employment Term”) For the purposes of this Agreement, the
“Effective Date” shall be the effective date of the Merger.




(b)

Continuing Effect. Notwithstanding any termination of employment, at the end of
the Employment Term or otherwise, the provisions of Sections 7 and 8 shall
remain in full force and effect and the provisions of Section 8 shall be binding
upon the legal representatives, successors and assigns of the Executive.




3.

Duties.




(a)

General Duties. The Executive shall serve as the title/position set forth below
the Executive’s name on the signature page hereto, with duties and
responsibilities that are customary for such position. The Executive shall
report directly to Jeffrey P. McMullen, the President and Chief Executive
Officer of PharmaNet, Inc. or his or her successor (the “PharmaNet CEO”) or
another executive of the PharmNet CEO’s choosing. The Executive shall use his or
her best efforts to perform his or her duties and discharge his or her
responsibilities pursuant to the Agreement competently, carefully and
faithfully. Additionally, in the event that, and so long as, the Executives ( or
is acting as) either the Chief Executive Officer, Chief Financial Officer or one
of the Chief Clinical Directors (i.e., in charge of clinical operations) of the
Company, the Executive shall be required to execute and deliver to the Parent,
on a timely basis, the quarterly sub-certifications provided by the Parent to
similarly situate officers of its other subsidiaries in order to permit the
Parent to comply with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.




(b)

Devotion of Time. The Executive shall devote the amount of time and attention to
the business and affairs of PharmaNet that are reasonably necessary to
competently perform his or her duties. The executive shall not enter the employ
of or serve as a consultant, or in any way perform any services with or without
compensation to, any other person, business or organization without the prior
consent of the board of directors of the Parent. Notwithstanding the foregoing,
the Executive shall be permitted, subject to the first sentence of this
Section 3(b) and Sections 7, 8, 9 and 10 hereof, to (i) serve on corporate,
advisory, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at education institution, (iii) manage
personal investments and (iv) engage in any business or employment activity the
Executive is engaged in as of the date of this Agreement.




(c)

Location of Office. The Executive’s principal business office shall be at the
Company’s office location set forth below the Executive’s name on the signature
page hereto, as it may be changed (within 30 miles of the current location) from
time to time by the senior management of PharmaNet; provided, however, that the
Executive’s job responsibilities shall include all business travel reasonably
necessary to the performance of his or her job as set forth in this Section 3.
For the purposes of clarity, any contradictions between this Agreement and the
Severance Agreement with respect to the principal location where the Executive
shall carry on his or her duties shall be controlled





--------------------------------------------------------------------------------

by this Agreement and the provisions of this Agreement with respect to such
matter shall modify and amend the definition of “Current Location” set forth in
the Severance Agreement




(d)

Adherence to Inside Information Policies. The Executive acknowledges that the
Parent is publicly held and, as a result, has implemented inside information
policies designed to preclude its employees and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Parent or any third party. The Executive shall promptly execute any
agreements generally distributed by the Parent, PharmaNet or the Company to its
employees requiring such employees to abide by its inside information policies.




4.

Compensation and Expenses.




(a)

Annual Base Salary. For the services of the Executive to be rendered under this
Agreement, during the Employment Term the Company shall pay the Executive an
annual base salary equivalent to that amount set forth below the Executive’s
name, on the signature page hereto. The Annual Base Salary shall be adjusted
annually on such Executive’s employment anniversary date (as such date has been,
or may in the future be, modified) at the greater of (i) four (4%), (ii) an
amount approved by the Compensation Committee of the Parent’s Board of Directors
or (iii) the Consumer Price Index in accordance with the formula attached hereto
as Exhibit A. The Annual Base Salary shall be payable in accordance with the
Company’s normal payroll practices.




(b)

Annual Cash Bonus. In addition to any other compensation received pursuant to
this Agreement, the Executive shall be eligible to participate in the same
Company incentive plan or plans that the Executive is eligible to participate in
immediately prior to the Effective Date; provided, however, that the Executive
shall not be eligible, in the same calendar year, to participate in a Company
incentive plan if such Executive participates in a substantially similar Parent
incentive plan in accordance with Section 4(c).




(c)

Parent Incentive Programs. The Executive shall be eligible to participate in all
incentive programs in which executives of Parent are eligible to participate;
provided, however, that the Executive shall not be eligible, in the same
calendar year, to participate in a Parent incentive plan if such Executive
participates in a substantially similar Company incentive plan in accordance
with Section 4(b).




(d)

Grant of Options. Upon the Effective Date, the Executive shall receive an option
to purchase 30,000 shares of common stock of Parent (“Common Stock”) with an
exercise price equal to 110% of the Closing Price (as defined below), which
shall vest ratably over a three-year period, each June 30th and December 31st,
commencing on June 30, 2005, subject to the continued employment of Executive
with PharmaNet, Parent or any of Parent’s subsidiaries. Provided that the
Executive is employed by the Parent, PharmaNet or the Company at such time, the
Executive shall be entitled to receive (a) on the second anniversary of the
Effective Date, an option to purchase 10,000 shares of Common Stock with an
exercise price equal to the closing price of the Common Stock on The NASDAQ
Stock Market on the last trading day before such grant and (b) on the third
anniversary of the Effective Date, an option to purchase 10,000 shares of Common
Stock with an exercise price equal to the closing price of the Common Stock on
The NASDAQ Stock Market on the last trading day





--------------------------------------------------------------------------------

before such grant. Options granted pursuant to this Section 4(d) shall be
granted in accordance with terms and conditions of the Parent’s standard form of
option agreement and applicable option plan.




(e)

Expenses. In addition to any compensation received pursuant to this Section 4,
the Company shall reimburse or advance funds to the Executive for reasonable
travel, entertainment, professional dues and miscellaneous expenses incurred in
connection with the performance of his or her duties under this Agreement,
subject to receipt by the Company of evidence of such expenses.




5.

Benefits.




(a)

Vacation. During each year of employment, the Executive shall be entitled to
that number of business days of vacation set forth below the Executive’s name on
the signature page hereto without loss of compensation or other benefits to
which he is entitled under the Agreement, such vacation to be taken at such
times as the Executive may select and the affairs of the Company may permit.




(b)

Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), medical insurance, disability insurance, life insurance or
other employee benefit plan that is maintained by the Company immediately prior
to the Effective Date or similar plans maintained by the Parent, including
reimbursement of membership fees in professional organizations, subject to the
eligibility requirements of these specific plans.




(c)

Insurance. Either the Company or PharmaNet shall pay the cost of all insurance
premiums in connection with the insurance or benefit programs referred to in
Section 5(b) in which the Executive chooses to participate, except to the extent
any benefit program is funded by deferrals from the Executive’s compensation.




(d)

Transportation Benefit. The Executive shall be entitled to receive a per month
motor vehicle allowance equivalent to that amount set forth below the
Executive’s name on the signature page hereto. For the purposes of clarity, the
Company shall not reimburse the Executive for any applicable tax the Executive
may incur as a result of his or her receipt of the monthly motor vehicle
allowance.




6.

Severance Agreement Incorporated by Reference.




(a)

The provisions of the Severance Agreement by and between the Executive and the
Company, dated as of October 2004 (the “Severance Agreement”), are hereby
incorporated by reference. Notwithstanding the terms and conditions of the
Severance Agreement, termination for “Cause” under the Severance Agreement shall
include the commission or omission of an act by the Executive constituting gross
negligence or willful misconduct which causes, at least in part, the Parent to
restate its financial statements for a completed fiscal period after having
filed such financial statements with the Securities and Exchange Commission.




(b)

If at any time during the Employment Term the Severance Agreement should expire
or terminate by its terms, the following termination provisions shall apply:




(i)

General Provisions. Either the Company or the Executive, in his/her or its sole
discretion, may terminate the Executive’s employment without cause at any time
upon ninety (90) days written notice. Upon the effective date of any
termination, whether with our without cause (the





--------------------------------------------------------------------------------

“Effective Date of Termination”), the Executive shall have no right to
compensation or reimbursement under Section 4 (except for compensation earned or
reimbursable expenses incurred through the Effective Date of Termination) or to
participate in any employee benefit programs under Section 5 for any period
subsequent to the Effective Date of Termination, except as provided for by law.
On or before the Effective Date of Termination or prior to receiving an final
compensation or expenses due him or her, the Executive shall (a) return to
PharmaNet’s headquarters, (b) participate in an exit interview, and (c) execute
a Certificate of Conclusion of Employment, certifying that he or she has
complied with his or her obligations and acknowledging his or her continuing
obligations under this Agreement. The Executive’s failure to comply with the
requirement of this Section 6 shall constitute a material breach of this
Agreement. If the Executive’s employment is terminated by the Company for any
reason other than Cause (as defined below), he or she shall be entitled to
twelve (12) months severance pay form the Effective Date of Termination; and




(ii)

Termination for Cause. The Company may terminate the Executive’s employment
pursuant to the terms of this Agreement at any time for Cause (as defined below)
by giving written notice of termination. The executive shall have ten (10) days
from the date of the notice to provide the PharmaNet CEO with evidence that the
Company is mistaken as to Cause and that the Executive’s behavior does not meet
the criteria for Cause. During such ten (10) day period, the Executive shall be
suspended without pay; provided, however, that if employment is reinstated then
the Executive shall be paid for such ten (10) day period or if the termination
is upheld, the Effective Date of Termination shall de deemed to be the date of
receipt by the Executive of the written notice of termination. Upon any such
termination for Cause, the Executive shall have no right to compensation or
reimbursement under Section 4 (except for compensation earned or reimbursable
expenses incurred through the Effective Date of Termination), or to participate
in any employee benefit programs under Section 5 for any period subsequent to
the Effective Date of Termination, except as provided by law. For purposes of
this Section 6(b), “Cause” shall mean that the Executive has: (i) been convicted
of a felony involving any subject matter; (ii) been charged with a felony
relating to the business of PharmaNet or any Affiliate; (iii) been convicted of
a misdemeanor directly involving the Executive’s employment that directly
affects the business of PharmaNet; (iv) been found after an internal
investigation to have engaged in sexual misconduct which is related to the
Executive’s employment or the business of PharmaNet and/or violated PharmaNet’s
sexual harassment policy; (v) in carrying out his or her duties hereunder, acted
with gross negligence or intentional misconduct resulting, in either case, in
harm to PharmaNet; (vi) misappropriated PharmaNet funds or otherwise defrauds
PharmaNet; (vii) breached his or her fiduciary duty to PharmaNet resulting in
profit to him, directly or indirectly; (viii) been found to have committed any
act or failed to take any action which results in the common stock of the Parent
(the “Common Stock”) being delisted for trading on its principal trading market
or exchange; (ix) been convicted of illegal possession or illegal use of a
controlled substance; (x) engaged in chronic drinking or the use of illegal
drugs, chemicals or controlled substances or the abuse of otherwise legal drugs
or chemicals or controlled substances that affects the performance of his duties
as reasonable determined by the Company; (xi) failed or refused to cooperate in
any official investigation conducted by or on behalf of PharmaNet; (xii)
materially breached any provision of this Agreement, including Section 3(d),
after notice and a reasonable opportunity to cure such behavior (if the behavior
is of the nature that it can be cured); (xiii) intentionally or willfully failed
to comply with the reasonable directives of the Board of Directors of the
Parent; (xiv) committed an act or omission constituting gross negligence or
willful misconduct, which causes, at least in part, the Parent to restate its
financial statements for a completed fiscal period after having filed such
financial statements with the Securities and Exchange Commission; or (xv) been
found by a court, the Securities and Exchange





--------------------------------------------------------------------------------

Commission or any state governmental authority which regulates or enforces such
state’s securities laws, in a final determination, to have violated any
applicable securities laws, whether such finding was after a hearing or trial or
on consent without admitting or denying any allegations of wrongdoing.




7.

Non-Competition Agreement.




(a)

Competition with PharmaNet. During the Employment Term and for one (1) year
after the Effective Date of Termination, the Executive, directly or indirectly
or, in association with or as a stockholder, director, officer, consultant,
employee, partner, joint venture, member or otherwise of or through any person,
firm, corporation, partnership, association or other entity (any of the
foregoing, an “Affiliated Entity”) shall not act as an executive officer or
provide Services to any entity which competes with PharmaNet or its Affiliates,
within any metropolitan area in the United States or elsewhere in which
PharmaNet or its subsidiaries or the Company or any of its other subsidiaries
(collectively, the “Affiliates), if applicable is then engaged in the offer and
sale of competitive Services; provided, however, the foregoing provisions shall
not prevent the Executive from accepting employment with an enterprise engaged
in two or more lines of business, one of which is the same or similar to
PharmaNet’s business (the “Prohibited Business”) if the Executive’s employment
is totally unrelated to the Prohibited Business; provided, further, the
foregoing shall not prohibit Executive from owning up to five percent (5%) of
the securities of any publicly traded enterprise that engages in the Prohibited
Business provided the Executive is not an employee, director, officer,
consultant to such enterprise or otherwise reimbursed for services rendered to
such enterprise. In addition, during the period commencing on the Effective Date
of Termination and continuing for twelve (12) months thereafter, the Executive
may not directly or indirectly, including through any Affiliated Entity, seek
Prohibited Business from any Client (as defined below) on behalf of any
enterprise or business other then PharmaNet, refer Prohibited Business generated
from any Client to any enterprise or business other than PharmaNet, cause any
Client to cancel or reduce any existing contract for services it may have with
PharmaNet or receive commissions based on sales or otherwise relating to the
Prohibited Business from any Client, enterprise or business other than
PharmaNet. For purposes of this Agreement, the term “Client” means any person,
firm, corporation, limited liability company, partnership, association or other
entity (i) to which PharmaNet sold or provided Services in excess of $100,000
during the 24-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, association or other entity is a Client, or (ii) who or which has
been approached by an employee of PharmaNet for the purpose of soliciting
business for PharmaNet and which business was reasonably expected to generate
revenue in excess of $100,000.




(b)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to his or her in consideration of his or her
undertakings in this Section 7.




(c)

References. References to PharmaNet in this Section shall include PharmaNet’s
Affiliates.




8.

Non-Disclosure of confidential Information.




(a)

Confidential Information. “Confidential Information” includes, but is not
limited to, trade secrets (as defined by the common law and statute in Florida
or New Jersey or any future





--------------------------------------------------------------------------------

Florida or New Jersey statute), processes, policies, procedures, techniques
(including recruiting techniques), designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing costs,
marketing and uses of the Services, PharmaNet’s budgets and strategic plans, and
the identity and special needs of Clients, databases, data, all technology
relating to PharmaNet’s businesses, systems, methods of operation, Client lists,
Client information, solicitation leads, marketing and advertising materials,
methods and manuals and forms, all of which pertain to the activities or
operations of PharmaNet, names, home addresses and all telephone numbers and
e-mail addresses of PharmaNet’s employees, former employees, clients and former
clients. In addition, Confidential Information also includes the identity of
Clients and the identity of and telephone numbers, e-mail addresses and other
addresses of employees or agents of Clients who are the persons with whom
PharmaNet’s employees and agents communicate in the ordinary course of business.
For purposes of this Agreement, the following will not constitute Confidential
Information: (i) information which is or subsequently becomes generally
available to the public through no act of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of PharmaNet, and (iii) information which is lawfully
obtained by the Executive in writing from a third party (excluding any
Affiliates of the Executive) who did not acquire such confidential information
or trade secret, directly or indirectly, from the Executive or PharmaNet. As
used herein, the term “Services” shall include the providing of Phase III
clinical trials management services and other services engaged in by PharmaNet
during the Employment Term.




(b)

Legitimate Business Interests. The Executive recognizes that PharmaNet has
legitimate business interests to protect and, as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further
PharmaNet’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business or professional information that otherwise does not qualify as trade
secrets, including all Confidential Information, (iii) substantial relationships
with specific prospective or existing Clients or clients, (iv) Client goodwill
associated with the PharmaNet’s business and (v) specialized training relating
to the Services and PharmaNet’s technology, methods and procedures.




(c)

Confidentiality. The Confidential Information shall be held by the Executive in
the strictest of confidence and shall not, without the prior written consent of
PharmaNet, be disclosed to any person other than in connection with the
Executive’s employment with PharmaNet. The Executive further acknowledges that
such Confidential Information as is acquired and used by PharmaNet is a special,
valuable and unique asset. The Executive shall exercise all due and diligence
precautions to protect the integrity of PharmaNet’s Confidential Information and
to keep it confidential whether it is in written form, on electronic media or
oral. The Executive shall not copy any Confidential Information except to the
extent necessary to his or her employment nor remove any Confidential
Information or copies thereof from PharmaNet’s premises except to the extent
necessary to his or her employment and then only with authorization of an
officer of PharmaNet. All records, files, materials and other Confidential
Information obtained by the Executive in the course of his or her employment
with PharmaNet are confidential and proprietary and shall remain the exclusive
property of PharmaNet or its clients, as the case may be. The Executive shall
not, except in connection with and as required by his or her performance of his
or her duties under this Agreement, for any reason use for his or her own
benefit or the benefit of any person or entity with which he may be associated
or disclose any such Confidential Information to any person, firm, corporation,
association or other entity





--------------------------------------------------------------------------------

for any reason or purpose whatsoever without the prior written consent of an
officer of PharmaNet (excluding the Executive, if applicable).




(d)

References to PharmaNet in this Section 8 shall include PharmaNet’s Affiliates.




9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, shall cease to be an employee
of the Company for any reason and take any action in violation of Section 7
and/or Section 8, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction refereed to in Section 9(b)
below to enjoin the Executive from breaching the provision of Section 7 or
Section 8. In such action, the Company shall not be required to plead or prove
irreparable harm or lack of an adequate remedy at law or post a bond or any
security.




(b)

Any action must be commenced in Mercer County, New Jersey. The Executive and the
Company irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts. The Executive and the Company irrevocably waive
any objection that they now have or hereafter may have to the laying of venue of
any suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. Final judgment against the
Executive or the Company is any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.




10.

Conflicts of Interest. Except as otherwise set forth in Section 7(a), while
employed by the Company, the Executive shall not, directly or indirectly, unless
approved by the Parent’s Board of Directors:




(a)

participate as an individual in any way in the benefits of transactions with any
of PharmaNet suppliers or Clients, including, without limitation, having a
financial interest in the PharmaNet’s suppliers or Clients, or making loans to,
or receiving loans from, PharmaNet’s suppliers or Clients;




(b)

realize a personal gain or advantage from a transaction in which PharmaNet has
an interest or use information obtained in connection with the Executive’s
employment with PharmaNet for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a technical capacity by, a person or entity that does
business with PharmaNet.




As used in Section 10(a) (b) or (c), references to PharmaNet also includes its
Affiliates.








--------------------------------------------------------------------------------

11.

Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) (a) conceived or
made by the Executive during the course of his or her employment with PharmaNet
(whether or not actually conceived during regular business hours) and for a
period of six (6) months subsequent to the Effective Date of Termination or
expiration of such employment with PharmaNet and (b) related to the business of
PharmaNet, shall be disclosed in writing promptly to PharmaNet and shall be the
sole and exclusive property of PharmaNet. An invention, idea, process, program,
software, or design (including an improvement) shall be deemed related to the
business of PharmaNet if (x) it was made with PharmaNet’s equipment, supplies,
facilities, or Confidential Information, (y) results from work performed by the
Executive for PharmaNet, or (z) pertains to the current business or demonstrably
anticipated research or development work of PharmaNet. The Executive shall
cooperate with PharmaNet and its attorneys in the preparation of patient and
copyright applications for such developments and, upon request, shall promptly
assign all such inventions, ideas, processes, and designs to PharmaNet. The
decision to file for patent or copyright protection or to maintain such
development as a trade secret shall be in the sole discretion of PharmaNet, and
the Executive shall be bound by such decision.




12.

Indebtedness. If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive.




13.

Purchase of Common Stock.




(a)

In conjunction with the closing of the Merger, the Executive shall purchase from
the Parent the number of shares of Common Stock equal to the number of shares
purchasable at the Closing Price (as defined below) with the use of
fifteen percent (15%) or twenty percent (20%) (at the Executive’s sole
discretion) of his or her net after-tax proceeds received from the consummation
of the Merger (the “Restricted Shares”). The purchase price per share shall be
85% of the closing price of the Common Stock on the NASDAQ Stock Market on the
last trading day before the closing of the Merger (the “Closing Price”). The
Executive shall execute a customary investment letter in connection with such
purchase and the Restricted Shares shall only be restricted pursuant to the
requirements of the Securities Act of 1933, as amended.




(b)

For each Restricted Share purchased by the Executive pursuant to Section 13(a),
the Executive shall be granted an option to purchase one (1) share (in the event
the Executive chooses to reinvest fifteen percent (15%) pursuant to
Section 13(a)) or one and one-half (1.5) shares (in the event the Executive
chooses to reinvest twenty percent (20%) pursuant to Section 13(a)) of Common
Stock with an exercise price equal to the Closing Price. Options granted
pursuant to this Section 13(b) shall be granted in accordance with the terms and
conditions of the Parent’s standard form of option agreement and applicable
option plan and vest ratably over a three-year period, each June 30th and
December 31st, commencing on June 30, 2005, subject to the continued employment
of Executive with PharmaNet, Parent or any of Parent’s subsidiaries.




14.

Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities (via merger or otherwise)





--------------------------------------------------------------------------------

or assets and business of the Company. The Executive’s obligations hereunder may
not be assigned or alienated and any attempt to do so by the Executive will be
void.




15.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purpose of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provision were not included and the invalid or
unenforceable provision shall be substituted with a provision which most closely
approximates the intent and the economic effect of the invalid or unenforceable
provision and which would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.




16.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addresses in person, by Federal Express or similar
overnight delivery, or by facsimile delivery followed by Federal Express or
similar next business day delivery, as follows:




To the Company:

 

As set forth on the signature page hereto

   

To the Executive:

 

As set forth on the signature page hereto




or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.




17.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.





--------------------------------------------------------------------------------

18.

Attorney’s Fees. In the event that there is any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, each party shall be responsible for its own
attorney’s fee, costs and expenses.




19.

Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of New
Jersey without regard to choice of law considerations.




20.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




21.

Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




22.

Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




23.

Severance Agreement. Except with respect to the non-competition provisions set
forth in Section 7 hereof and unless explicitly indicated otherwise in this
Agreement, nothing contained in this Agreement shall be deemed to modify or
affect the Severance Agreement between the Company and the Executive.




24.

Closing Condition. This Agreement is subject to the consummation of the Merger.
If the Merger does not close, this Agreement shall be null and void.




[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------

[Non-Founder Signature Page]




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




  

PHARMANET, LLC

       

 

 By: 

/s/ JEFFREY P. MCMULLEN

  

Jeffrey P. McMullen

  

President








--------------------------------------------------------------------------------




 

EXECUTIVE:

       

/s/ THOMAS J. NEWMAN, M.D.

   

Thomas J. Newman, M.D.

       

Position/Title

Executive Vice President, American Operation

     

Annual Base Salary

$375,000

     

Monthly Car Allowances

$1,000

     

Vacation

20 business days

     

Notice Address

17 Spyglass Road,

  

Skillman, NJ 08558

     

Office Location

504 Carnegie Center

  

Princeton, NJ 08540-6742

     

Company

PharmaNet, LLC

  

c/o PharmaNet, Inc.

  

504 Carnegie Center

  

Princeton, NJ 98540-6742

  

Attn: Chief Executive Officer




Acknowledged and Agreed:

 

   

PharmaNet, Inc.

     

By:

/s/ JEFFREY P. MCMULLEN

   

Jeffrey P. McMullen

   

President and Chief Executive Officer

 




 

 

   

SFBC International, Inc.

     

By:

/s/ ARNOLD HANTMAN

   

Arnold Hantman

   

Chief Executive Officer

 








--------------------------------------------------------------------------------

Exhibit A




Consumer Price Index Formula




Commencing with the one (1) year anniversary of the commencement of the term and
the beginning of each year thereafter during the term of this Agreement, the
Executive’s annual salary shall be adjusted in accordance with the Consumer
Price Index, all Urban Consumers issued by the Bureau of Labor Statistics of the
U.S. Department of Labor using the years 1982-84 as a base of 100 (the “Index”).
At the commencement of the second year, and of each year thereafter, the
Executive’s adjusted Annual Base Salary shall be multiplied each year by a
fraction, the numerator of which shall be the published Index number for the
month preceding the commencement of the new year (i.e., December 2005) and the
denominator of which shall be the published Index number for the preceding month
of the preceding year (i.e., November 2004). The resulting increase to the
Executive’s Annual Base Salary shall be added to the prior year’s Annual Base
Salary and become a part thereof for the current year. In the event that the
Index herein referred to ceases to be published during the term of this
Agreement, or if a substantial change is made in the method of establishing such
Index, then the determination of the adjustment in the Executive’s compensation
shall be made with the use of such conversion factor, formula or table as may be
published by the Bureau of Labor Statistics, or if none is available, the
parties shall accept comparable statistics on the cost of living in the United
States as shall then be computed and published by an agency of the United
States, or if not so computed or published, by a respected financial periodical
selected by the Company.





--------------------------------------------------------------------------------

AMENDMENT NO. 1

EMPLOYMENT AGREEMENT

PHARMANET, LLC AND DR. THOMAS J. NEWMAN




AMENDMENT NO. 1 (the “Amendment”), to the Employment Agreement, between
PharmaNet, LLC and Dr. Thomas J. Newman (together, the “Parties”), dated as of
November 2, 2004 (the “Employment Agreement”), is made as of this 9th day of
December, 2004.




WHEREAS, the Parties wish to amend the Employment Agreement upon the terms and
conditions contained herein.




WHEREAS, defined terms used herein but not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement.




NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, the Parties agree to amend the Employment Agreement as follows:




1.1

Section 13(c), Section 13(c) is hereby added as the last sub-section to
Section 13 to read in its entirety as follows:




“(c)

As used in Section 13(a), “net after-tax proceeds received from the consummation
of the Merger” shall include any after-tax cash proceeds received by Executive
for his or her surrender of option agreements to purchase shares of common stock
of the Company (“Company Options”) held by Executive, except for 33.33% or each
of the Company Options granted by the Company to the Executive on March 1, 1998
and March 10, 1998.”




[Remainder of Page Intentionally Left Blank}





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.




  

PHARMANET, LLC

       

 

 By: 

/s/ JEFFREY P. MCMULLEN

  

Jeffrey P. McMullen

  

President and Chief Executive Officer




  

EXECUTIVE:

       

 

 By: 

/s/ THOMAS J. NEWMAN, M.D.

  

Thomas J. Newman, M.D.




Acknowledged and Agreed:

 

   

PharmaNet, Inc.

     

By:

/s/ JEFFREY P. MCMULLEN

   

Jeffrey P. McMullen

   

President and Chief Executive Officer

 




 

 

   

SFBC International, Inc.

     

By:

/s/ ARNOLD HANTMAN

   

Arnold Hantman

   

Chief Executive Officer

 









